Citation Nr: 0400763	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to service connection for hypertension.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a left shoulder disability and if so, whether the 
reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	M.A. Royle, Attorney




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from March 1971 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Entitlement to service connection for hypertension was 
initially denied by a rating action dated in January 1999 on 
the basis that the claim was not well grounded.  The 
appellant subsequently requested, and the RO granted him, a 
de novo review of this claim on the merits under the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The issues of entitlement to service connection for 
hypertension and depression are addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Entitlement to service connection for a left shoulder 
disability was previously denied by an unappealed rating 
action dated in January 1999.  

3.  In November 2001, it was requested on behalf of the 
appellant that the claim seeking service connection for a 
left shoulder disability be reopened.  

4.  The evidence received since the January 1999 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  

5.  Chronic left shoulder disability originated in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a left 
shoulder disability.  38 C.F.R. § 3.156 (2003).  

2.  Left shoulder disability was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that further 
development of the record under the Veterans Claims 
Assistance Act of 2000 or the regulations implementing it is 
not required because the evidence and information currently 
of record are sufficient to substantiate the veteran's claim 
seeking service connection for a left shoulder disability.  

The service medical records reflect that the appellant 
dislocated his left shoulder on June 3, 1972.  The left 
shoulder was easily reduced, there was no X-ray evidence of 
left shoulder pathology, and the appellant was placed on 
limited duty until July 15, 1972.  No further episodes are 
reported in the service medical records, and at the time of 
his separation medical examination in October 1973, the 
clinical evaluation of the appellant's left shoulder was 
normal.  

Service connection for a left shoulder disability was 
initially denied by unappealed rating action dated in 
December 1974, which was primarily based upon a review of the 
service medical records.  Subsequently, evidence was received 
indicating that the appellant underwent surgical repair of 
his left shoulder in January 1976 at a private hospital due 
to "chronic" dislocations of the left shoulder which had 
occurred during or after 1974.  In the absence of any 
competent medical evidence of a nexus between the postservice 
dislocations of the left shoulder and the single, acute 
episode in service, or of any current left shoulder 
disability, service connection for a left shoulder disability 
was again denied by unappealed rating action dated in January 
1999.  In November 2001, the appellant sought to reopen this 
claim.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence received since the January 1999 decision 
includes the report of a VA examination of the appellant in 
April 2002 which, for the first time, specifically relates 
the 1972 episode of left shoulder dislocation in service to 
the subsequent left shoulder surgery in 1976.  The VA 
examiner in April 2002 also reported the existence of a 
current left shoulder disability related to the 1976 surgery 
and to the original injury in June 1972.  

The RO held this new evidence was not material because there 
was no "formal" medical opinion linking the current left 
shoulder impairment to the injury in service.  The Board 
cannot agree.  Based upon a review of the claims file and the 
current examination of the appellant, the April 2002 VA 
examiner's opinion concerning the etiology of the appellant's 
current left shoulder disability is quite clear and 
uncontradicted by any other competent medical evidence.  In 
the opinion of the Board, this medical evidence is both 
sufficient to reopen the claim seeking service connection for 
a left shoulder disability and warrants the allowance of the 
reopened claim.  


ORDER

The Board having determined that new and material evidence 
has been received, the claim seeking service connection for a 
left shoulder disability is reopened.  

Service connection for left shoulder disability is granted.  


REMAND

The appellant's attorney has contended that the appellant has 
been treated by VA since 1976 for hypertension and that all 
pertinent VA medical records have not been obtained.  See 
Notice of Disagreement dated in May 2002.  Previously, in 
February 2002, the RO had requested the VA Medical Center 
(MC) in West Haven, CT, to provide all outpatient reports 
pertaining to the treatment of the appellant from 1973 
onwards.  In response, the VAMC provided VA medical records 
pertaining to the appellant's treatment at that facility 
dating from no earlier than 1998.  The Board cannot ignore 
the possibility that VA medical records relevant to the 
postservice treatment of hypertension and/or depression at 
another VA facility may exist.  Further clarification is 
needed concerning the existence of relevant VA medical 
records dating from 1976 to 1998.  

The appellant's attorney has also argued that in service the 
veteran already met the current definition of hypertension by 
the American Medical Association.  However, for compensation 
purposes, the definition of hypertension set forth at 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1, is 
controlling.  This regulation should be cited to the 
appellant and his attorney.  

Accordingly, the issues of service connection for depression 
and hypertension are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a).  This 
letter should specifically request that 
the appellant identify all VA medical 
facilities at which he has received 
treatment for either hypertension or 
depression since his discharge from 
active service in 1973.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate evidentiary 
development has been competed, including 
development to obtain further VA 
examinations and/or medical opinions, if 
necessary, the RO should readjudicate the 
claims seeking service connection for 
hypertension and depression.  If any 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and provided the 
requisite opportunity to respond.  This 
document should reflect the regulatory 
definition of hypertension set forth at 
38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note 1.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until he is otherwise informed, but he may furnish additional 
evidence and argument on the remanded matters while the case 
is in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



